Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered February 11, 1986, convicting him of criminal possession of stolen property in the second degree, possession of commercial lobster gear without consent of the licensee (25 counts), and failure to mark lobster gear with correct number assigned (14 counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed, and the case is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The defendant is a lobster fisherman who was caught using other lobstermen’s traps in Long Island Sound without their consent. Although he testified that he was storing the traps and intended to return them to the owners, this claim was rejected by the trier of fact. We find that the evidence proved the defendant’s guilt of the crimes charged beyond a reasonable doubt and the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We find no merit to the defendant’s claims on appeal that he was denied the due process of law during his trial; nor do we find his sentence excessive. Mangano, J. P., Bracken, Fiber and Spatt, JJ., concur.